Title: the Marquis de Lafayette to John Adams, 16 Jun. 1786
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Adams, John


          
            
              My dear Sir
            
            

              Paris

               june the 16th 1786
            
          

          This letter is going by a private Hand, and While I am Reminding
            You of one of Your sincerest friends, I am Happy in this Opportunity to Converse with
            You on some Objects of a public Nature
          the Committee for American Commerce Has met some times, when I Have
            Endeavoured to Carry down the farm Generale—there I fought Unsupported, so Great is the
            influence of that Body, and altho I proved that we would do Better without them, than
            with them, and that the king’s Revenüe should Encrease, While the price of Snuf was
            decreasing, Yes I lost the Battle, and wished at least to Make a Handsome Retreat. there
            I was Countenanced By Many, Count de Vergennes Among them, who disapprouved of the way
            of doing Business now adopted By messieurs of the farm—A Contract with Mr. Morill is Existing which furnishes the Whole Consumption at
            a High price, and Has Greatly Reduced the Valüe of that Commodity—the Bargain is
            preserved with A very formal Resolution Never more to Enter into Monopolizing Contracts,
            and in the Mean while the farmer Generals will take Annually from twelve to fifteen
              Hgsds of American tobacco, Coming from an American post on
            American or french Vessels; on the same Conditions with that of mr[expansion sign]
            Morill While the Contract lasts. as I went immediately after into the Country, You will
            Have been Acquainted with this By mr[expansion sign] jefferson
          in the Month of july, the Committee are to Meet Again, and I Hope
            the important Affair of whale oil will be taken in Consideration—a Cargoe of timber,
            shipped by mr[expansion sign] tracy, is now at Brest, and a very proper letter Has been,
            I am Assured, writen by the Minister of the Navy—How far it will Conquer Riga prejudices, I do not yet know
          It Seems, my dear Sir, that lord George Gordon Has Been let loose
            upon You—but the Gentleman is so wild, that it very little matters what He does—Your
            difficulties with that Ministry are of a more serious Nature—I Confess I thought Great
            Britain would act More wisely—those people are very Backward in American Concerns,
            excepting when they Can Blacken the National Character—I am Happy to Hear the people at
            large are about taking fœderal measures; Virginia Has Begun Appointing
            Commissionners—and I Hope Congress will Have those powers that are Necessary to give
            Energy to the Confederation, without encroaching on those Rights which it is proper to
            leave within States so far distant, and so differently Circumstanced.
          Actuated by a desire of fœderal measures, By the feelings I Have
            too often experienced while I Heard the situation of America so much mistaken, and By a
            sense of pride that makes me wish to see the United states disdain to walk the Beaten
            and Common path, I Confess I would like a manly opposition to those Algerine Rascals—I
            am told they may Be Blocked up—and from mr[expansion sign] jefferson you
              Haved Received particulars about it—Should Naples and portugal join, and
            what I would prefer, give their quotas in Monney, a Summer Blockade and Winter Cruize
            might take place—Had you any time to Spare, I Beg You will let me know your Sentiments
            which I know to be more favourable to a Negotiation—perhaps I am I led too
            far By my passions—but However must Be less so, than if a land operation Could take
            place
          Should Some thing Be tried with the Court of Naples, and an
            American Gentleman was sent there don’t you think our friend Mazzey to Be a very proper
            person?—He is Honest, Sensible, and Speacks the language—and in Case Some
              Commission
            charge d’affairsto italy was ever sent, He would I think to Answer
            the purpose—How far Congress may turn their views towards that Country, I am not to
            determine.
          this letter is writen in Hurry, as I am to Send it to mr[expansion
            sign] jefferson Without delay—I Beg you will present my affectinate Respects to
            mrs[expansion sign] and miss adams to whom mde[expansion sign] de lafayette and family
            beg to be Remembered, as well as to Yourself and [clel]
            Smith whom I Beg to Receive my most friendly Compliments—with Hearty and ever lasting
            Sentiments of attachement and Respect I Have the Honour to Be / My dear Sir / Your
            obedient Humble / Servant
          
            
              Lafayette
            
          
        